Citation Nr: 0105608	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, including ulcers.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of fractured right ribs.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right upper arm injury, comminuted fracture, 
right humerus (minor side).

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right thigh injury, comminuted fracture of the 
right femur with myositis ossificans.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION


The veteran served on active duty from August 1973 to April 
1987 and from May 1989 to December 1989.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).  

The Board notes that the veteran initially appealed the RO's 
May 1999 denial of all of the issues noted on the first page 
of this decision as well as the RO's denial of service 
connection for diabetes mellitus.  However, during a hearing 
held before a hearing officer at the RO in November 1999, the 
veteran withdrew his appeal with regard to the latter issue.  
That issue is thus not before the Board for appellate review.



FINDINGS OF FACT

1.  The RO denied the veteran's claims of entitlement to 
service connection for hypertension and a stomach disorder in 
November 1987.

2.  The RO notified the veteran of the November 1987 decision 
and advised him of his appellate rights in March 1988, but 
the veteran did not file a timely notice of disagreement with 
that decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's November 1987 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the hypertension and stomach claims.

4.  The RO denied the veteran's claim of entitlement to 
service connection for broken right ribs in December 1994.

5.  The RO notified the veteran of the December 1994 decision 
and advised him of his appellate rights in February 1995, but 
the veteran did not file a timely notice of disagreement with 
that decision.  

6.  The evidence associated with the claims file subsequent 
to the RO's December 1994 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the right rib claim.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision, in which the RO denied 
entitlement to service connection for hypertension and a 
stomach disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The December 1994 rating decision, in which the RO denied 
entitlement to service connection for broken right ribs, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

3.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for 
hypertension, a stomach disorder, including ulcers, and 
residuals of fractured right ribs.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
hypertension, a stomach disorder, and broken right ribs.  The 
RO denied the veteran service connection for hypertension and 
a stomach disorder in November 1987 on the following bases: 
(1) Hypertension is not shown by the evidence of record; and 
(2) Although the veteran was treated for gastroenteritis in 
service, residuals of that condition are not shown by the 
evidence of record.  In denying the veteran's claims, the RO 
considered the veteran's service medical and personnel 
records and a VA examination report.  The RO notified the 
veteran of the November 1987 decision and advised him of his 
appellate rights by letter dated March 1988, but the veteran 
did not timely appeal the decision.  The November 1987 
decision is thus final.  38 U.S.C.A. § 7105 (West 1991). 

The RO denied the veteran service connection for broken right 
ribs in December 1994 on the basis that the veteran was not 
treated for or diagnosed with broken right ribs in service.  
In denying the veteran's claim, the RO considered all of the 
evidence previously noted as well as VA outpatient treatment 
records and hospitalization reports, an additional VA 
examination report and multiple written statements of the 
veteran and his representative.  The RO notified the veteran 
of the December 1994 decision and advised him of his 
appellate rights by letter dated February 1995, but the 
veteran did not timely appeal the decision.  The December 
1994 decision is thus final.  38 U.S.C.A. § 7105. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a)); see also 
Winters v. West, 12 Vet. App. 203, 206-207 (1999) (en banc) 
(holding that if the adjudicator finds the claim well 
grounded, he or she must ensure that the VA has fulfilled its 
duty to assist the appellant in developing his claim and then 
adjudicate the merits of that claim) overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  

Due to a bill that was recently passed, however, the 
adjudicator may no longer analyze claims to reopen in the 
manner developed by the Court in 1999.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126).  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he or she need not determine whether the claim is well 
grounded.  Instead, the adjudicator must determine whether 
the VA has fulfilled its duty to assist the appellant in 
developing his claim, and if so, decide the merits of that 
claim.  

In this case, the pertinent evidence that has been associated 
with the veteran's claim since the RO's November 1987 
decision includes VA outpatient treatment records, hospital 
reports and examination reports, letters from private 
physicians and the veteran's employer, testimony of the 
veteran, and written statements of the veteran and his 
representative.  This evidence is neither cumulative nor 
redundant of evidence previously submitted to agency 
decisionmakers.  Therefore, the Board finds that it is new.  
The Board also finds that it is material because it bears 
directly and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new records, in 
particular, VA outpatient treatment records and letters from 
private physicians, establish post-service treatment for 
hypertension and a stomach disorder, the missing elements on 
which the RO based its November 1987 denial. 

The pertinent evidence that has been associated with the 
veteran's claim since the RO's December 1994 decision is 
noted in the previous paragraph.  This evidence is neither 
cumulative nor redundant of evidence previously submitted to 
agency decisionmakers.  Therefore, the Board finds that it is 
new.  The Board also finds that it is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, an October 1999 letter from a private 
physician, reflects that the veteran fractured his right ribs 
in service, the missing element on which the RO based its 
December 1994 denial. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claims of 
entitlement to service connection for hypertension, a stomach 
disorder, including ulcers, and residuals of fractured right 
ribs.  The Board cannot, however, decide the merits of these 
claims until the RO undertakes the development requested 
below. 


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for hypertension, a 
stomach disorder, including ulcers, and residuals of 
fractured right ribs are reopened and, to this extent only, 
granted.


REMAND

The veteran is claiming entitlement to service connection for 
hypertension, a stomach disorder, including ulcers, residuals 
of fractured right ribs and a liver disorder.  As well, he is 
claiming entitlement to higher evaluations for residuals of 
his right upper arm and right thigh injuries.  Before the 
Board can decide the merits of the veteran's claims, these 
claims must be remanded to the RO for additional development.  

During the pendency of this appeal, a bill was passed that 
amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  The newly 
passed legislation reflects that the VA's duty to assist now 
includes providing a claimant a medical examination when the 
totality of the evidence establishes that the claimant has a 
current disability that may be associated with his period of 
active service and there is insufficient medical evidence of 
record for the VA to decide the claim.  

To date, the RO has not yet considered the veteran's claims 
pursuant to, or undertaken any additional development 
required by, the Veterans Claims Assistance Act of 2000.  The 
RO has afforded the veteran a VA examination of his service-
connected disabilities, but at a hearing held before the 
undersigned Board Member in December 2000, the veteran's 
representative asserted that that examination was inadequate.  
He requested that another VA examination be conducted.  The 
Board agrees that, pursuant to the Veterans Claims Assistance 
Act of 2000, the veteran's claims must be remanded to the RO.  
The purposes of this Remand are to afford the veteran 
comprehensive VA examinations of his service-connected 
disabilities, during which VA examiners can address the 
severity of these disabilities, and comprehensive VA 
examinations of the disorders for which the veteran claims 
service connection, during which VA examiners can address 
whether a relationship exists between these disorders and the 
veteran's periods of active service.

In addition, on Remand, the veteran should be given an 
opportunity to identify and authorize the release of any 
other pertinent, outstanding medical records that may be 
missing from his claims file and to present further argument 
in support of his claim.  According to the veteran's 
testimony presented at hearings conducted in November 1999 
and December 2000, there are outstanding treatment records 
that need to be obtained and associated with his claims file.  
For instance, during the hearings, the veteran testified that 
he had received treatment for the claimed disorders by three 
VA doctors, one in Charleston, South Carolina, another in 
Savannah, Georgia, and another in Tampa, Florida.  This 
treatment was allegedly rendered at a VA hospital and a VA 
clinic in Savannah and at VA hospitals in Charleston and 
Tampa.  The veteran also testified that he had some of the 
claimed conditions evaluated by two private physicians, 
Gaston O. Perez, M.D., and J.K. Dhar, M.D.  At present, the 
record contains some VA outpatient treatment records and 
hospitalization reports, but the Board is unclear whether 
these records are complete.  This matter should be clarified 
on Remand.  The record also contains written opinions from 
the two private physicians mentioned at the hearings as well 
as another private physician, Mark T. Dean, M.D, but not the 
treatment records on which they based their opinions.  On 
Remand, these records should be obtained.

To ensure that the veteran is afforded due process of law and 
that the Board bases its decision on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated all of 
the disorders at issue in this appeal and 
whose records have not yet been obtained.  
After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
treatment records the veteran identifies, 
including those from VA hospitals and 
clinics in Charleston, South Carolina, 
Savannah, Georgia, and Tampa, Florida, 
and from the offices of Drs. Perez, Dhar 
and Dean.  

2.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of any 
hypertension, stomach disorder, right 
ribs disorder, and liver disorder shown 
to exist.  The RO should provide the 
examiners with a copy of this Remand and 
the veteran's claims file for review in 
conjunction with the examinations.  
Following a review of the veteran's 
service and post-service medical records 
and all other pertinent documents of 
record, the examiners should conduct 
comprehensive evaluations, including all 
studies deemed necessary.  Thereafter, 
the examiners should: (1) diagnose any 
heart, stomach, right rib and liver 
disorder shown to exist; (2) identify all 
symptoms associated with each disorder; 
and (3) conclude whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
periods of active service.  The examiners 
should provide the rationale on which 
they base their opinions. 

3.  Thereafter, the RO should afford the 
veteran VA orthopedic and neurological 
examinations of his right upper arm and 
right thigh for the purpose of 
ascertaining the severity of his service-
connected right upper arm and right thigh 
disabilities.  The RO should provide the 
examiners with a copy of this Remand and 
the veteran's claims file for review in 
conjunction with the examinations.  
Following comprehensive evaluations, 
during which all indicated studies deemed 
necessary are conducted, the examiners 
should identify all symptoms of the 
veteran's service-connected right upper 
arm and right thigh disabilities.  The 
examiners should then offer opinions 
regarding the degree of functional 
impairment, if any, caused by each of 
these disabilities.  The examiners should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
of the rating schedule.  The examiners 
should specify whether the veteran has 
functional loss or weakness of the right 
upper arm and/or right thigh due to an 
objective demonstration of pain upon 
movement, weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly limit 
his functional ability during flare-ups 
or with repeated use of the affected 
joints over a period of time.  The 
examiners should provide the rationale on 
which they base their opinions. 

4.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instructions.  If any report is 
deficient, immediate corrective action 
should be taken.

5.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  

6.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
additional argument and evidence in support of his claims, 
but is not required to act.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



